f Case 1:18--cr OO821- ER Document 1 Filed 151]1`3DBIYPage 1 Of 3

 

\l`cML\’T
21 f} lr'CTRONICALL`!/I'I H_F.D
UNITED sTATEs DIsTRICT!coURT §i/U\,#
soUTHERN DISTRICT oF NEW YORK ' {
_______________ HFDNOV?SZG|B;
_ Xf '
UNITED sTATEs oF AMERICA : INDICTMENT

- V. - : 18 Cr.

JUAN FRANCISCO REYES BONILLA,

a/k/a “clandestino" ‘§_ 8 CRM 8 2 j

Defendant.
_ _ 1 _ _ _ _ _ _ _ _ _ _ _ _ _ X
COUNT ONE
(Firearms Trafficking)

The Grand Jury charges:

1. From at least in or about July 2015 up to and
including at least in or about August 2018, in the Southern
District of New York and elsewhere, JUAN FRANCISCO REYES
BONILLA, a/k/a “Clandestino”, the defendant, not being a
licensed importer, licensed manufacturer, and licensed dealer or
firearms within the meaning of Chapter 44, Title 18, United
States Code, did willfully and knowingly engage in the business
of importing, manufacturing, and dealing in firearms, and in the
course of such business did ship, transport, and receive
firearms in interstate and foreign commerce.

(Title l8, United States Code, Sections 922(a)(l)(A) and
2.)

 

Case 1:18-cr-OO821-ER Document 1 Filed 11/13/18 Page 2 of 3

COUNT TWO
(Transporting Firearms in Interstate Commerce)

The Grand Jury further charges:

2. In or about the summer of 2015, in the Southern District
of New York and elsewhere, JUAN FRANCISCO REYES BONILLA, a/k/a
“Clandestino”, the defendant, with the intent to commit therewith
an offense punishable by imprisonment for a term exceeding one
year, and with knowledge and reasonable cause to believe that an
offense punishable by imprisonment for a term exceeding one year
was to be committed therewith, shipped, transported, and received
firearms in interstate and foreign commerce, to wit, REYES
willfully caused six firearms to be shipped from North Carolina to
Maryland, with the intent that these firearms would be used to
engage in (a) the offense charged.in Count One and (b) a conspiracy
to participate in the affairs of an enterprise through a pattern
of racketeering activity, in violation of Title 18, United States
Code, Section 1962(d).

(Title 18, United States Code, Sections 924(b) and 2.)

M€¢»w`

FoRE/§§RSON GEOFFR'E'Y W BERMAN QS;¢
United States Attorney

 

Case 1:18-cr-OO821-ER Document 1 Filed 11/13/18‘ Page 3 of 3

c

\

Fofh NO. UsA-33S-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.

JUAN FRANCISCO REYES BONILLA, a/k/a
“Clandestino”,

Defendant.

 

INFORMATION
18 Cr.
(18 U.S.C. §§ 922(a)(1), 924(b), and
2.)

GEOFFREY S. BERMAN
United States Attorney

 

 

